     Case 3:21-cv-00598-JLS-WVG Document 5 Filed 04/07/21 PageID.113 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MATTHEW LOTZE, an individual;                      Case No.: 21-CV-598 JLS (WVG)
     LAURA OHMAN, an individual; and
12
     THE FLASH, LLC, a Nevada limited                   ORDER DENYING EX PARTE
13   liability company,                                 APPLICATION FOR TEMPORARY
                                      Plaintiffs,       RESTRAINING ORDER
14
15   v.                                                 (ECF No. 2)
16   TOTAL LENDER SOLUTIONS, INC., et
     al.
17
                                    Defendants.
18
19
20         Presently before the Court is Plaintiffs Matthew Lotze, Laura Ohman, and The Flash
21   LLC’s Ex Parte Application for Temporary Restraining Order (“Appl.,” ECF No. 2).
22   Plaintiffs seeks to restrain Defendants from “scheduling, holding a trustee’s sale in any
23   manner, or foreclosing upon” Plaintiffs’ property located at 3730 Topaz Street, Las Vegas,
24   Nevada, 89121. Appl. at 15. The trustee’s sale is scheduled for April 8, 2021 at 10 a.m.
25   Id. For the reasons set forth below, the Court DENIES Plaintiffs’ Application.
26                                    LEGAL STANDARD
27         Federal Rule of Civil Procedure 65(b) governs the issuance of a temporary
28   restraining order (“TRO”). The standard for a temporary restraining order is identical to

                                                    1
                                                                             21-CV-598 JLS (WVG)
     Case 3:21-cv-00598-JLS-WVG Document 5 Filed 04/07/21 PageID.114 Page 2 of 4



 1   the standard for a preliminary injunction. Frontline Med. Assocs., Inc. v. Coventry
 2   Healthcare Worker’s Comp., Inc., 620 F. Supp. 2d 1109, 1110 (C.D. Cal. 2009). A plaintiff
 3   seeking preliminary relief must establish “[1] that he is likely to succeed on the merits, [2]
 4   that he is likely to suffer irreparable harm in the absence of preliminary relief, [3] that the
 5   balance of equities tips in his favor, and [4] that an injunction is in the public interest.”
 6   Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). The elements of this test are
 7   “balanced, so that a stronger showing of one element may offset a weaker showing of
 8   another.” All. for Wild Rockies v. Cottrell, 622 F.3d 1045, 1049–50 (9th Cir. 2010), rev’d
 9   on other grounds, 632 F.3d 1127 (9th Cir. 2011). Generally, a temporary restraining order
10   is considered to be “an extraordinary remedy that may only be awarded upon a clear
11   showing that the plaintiff is entitled to such relief.” Winter, 555 U.S. at 22.
12         When a plaintiff has not provided notice of her application to the defendant, Federal
13   Rule of Civil Procedure 65(b)(1) imposes specific requirements prior to the issuance of a
14   temporary restraining order.
15                The court may issue a temporary restraining order without
                  written or oral notice to the adverse party or its attorney only if:
16
                  (A) specific facts in an affidavit or a verified complaint clearly
17                show that immediate and irreparable injury, loss, or damage will
                  result to the movant before the adverse party can be heard in
18
                  opposition; and (B) the movant’s attorney certifies in writing any
19                efforts made to give notice and the reasons why it should not be
                  required.
20
21
22   Fed. R. Civ. P. 65(b)(1). “The stringent restrictions imposed . . . by Rule 65[ ] on the
23   availability of ex parte temporary restraining orders reflect the fact that our entire
24   jurisprudence runs counter to the notion of court action taken before reasonable notice and
25   an opportunity to be heard has been granted both sides of a dispute.” Granny Goose Foods,
26   Inc. v. Bhd. of Teamsters, 415 U.S. 423, 438–39 (1974) (footnote omitted).
27         Accordingly, “courts have recognized very few circumstances justifying the
28   issuance of an ex parte TRO.” Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1131

                                                    2
                                                                                 21-CV-598 JLS (WVG)
     Case 3:21-cv-00598-JLS-WVG Document 5 Filed 04/07/21 PageID.115 Page 3 of 4



 1   (9th Cir. 2006). “For example, an ex parte TRO may be appropriate ‘where notice to the
 2   adverse party is impossible either because the identity of the adverse party is unknown or
 3   because a known party cannot be located in time for a hearing.’” Id. (quoting Am. Can Co.
 4   v. Mansukhani, 742 F.2d 314, 322 (7th Cir. 1984)). Alternatively, “[i]n cases where notice
 5   could have been given to the adverse party, courts have recognized a very narrow band of
 6   cases in which ex parte orders are proper because notice to the defendant would render
 7   fruitless the further prosecution of the action.’” Id. (quoting Am. Can Co., 742 F.3d at
 8   322).
 9                                           ANALYSIS
10           Here, Plaintiffs have met the first requirement for a temporary restraining order
11   without notice by averring immediate and irreparable loss. Plaintiff Matthew Lotze has
12   certified in an affidavit that “Defendants are . . . causing our Home to be foreclosed upon”
13   and “[w]e (Plaintiffs) will suffer irreparable damage, exceeding $1,000,000.00,” without a
14   temporary restraining order. Declaration of Matthew Lotze (“Lotze Decl.”) ¶¶ 5, 10, ECF
15   No. 2-1; see Alcaraz v. Wachovia Mortg. FSB, 592 F. Supp. 2d 1296, 1301 (E.D. Cal. 2009)
16   (“Losing one’s home through foreclosure is an irreparable injury.” (quoting Wrobel v. S.L.
17   Pope & Asscos., 2007 WL 2345036, at * 1 (S.D. Cal. Aug. 15, 2007))). The trustee’s sale
18   is scheduled for April 8, 2021 at 10 a.m., less than two days after Plaintiffs filed their
19   Complaint and Application. Lotze Decl. ¶ 9; see Fed. R. Civ. P. 65(b)(1)(A).
20           However, Plaintiffs have failed to meet the second requirement of Rule 65(b)(1).
21   Although Plaintiffs’ counsel has certified in writing that “[t]here is not ample time for me
22   to have this matter heard in regular course,” Declaration of James L. Clayton, Jr. (“Clayton
23   Decl.”) ¶ 8, ECF No. 2-2, neither Plaintiffs nor Plaintiffs’ counsel has certified in writing
24   any efforts to give notice to Defendants. Plaintiffs also have not demonstrated that notice is
25   impossible or would render further prosecution of the action fruitless, as is required for an
26   ex parte TRO. Reno Air Racing, 452 F.3d at 1131.
27           Because Plaintiffs have not met the second requirement for a TRO without notice,
28   Plaintiffs’ Application is DENIED.

                                                   3
                                                                                21-CV-598 JLS (WVG)
     Case 3:21-cv-00598-JLS-WVG Document 5 Filed 04/07/21 PageID.116 Page 4 of 4



 1                                       CONCLUSION
 2         For the reasons stated, Plaintiffs’ ex parte application for a temporary restraining
 3   order is DENIED.
 4         IT IS SO ORDERED.
 5   Dated: April 7, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                             21-CV-598 JLS (WVG)
